GERBER, J.
The borrowers appeal from the circuit court’s final summary judgment of foreclosure in the bank’s favor. The borrowers *989argue, among other things, that the bank failed to negate their affirmative defense of lack of standing. Specifically, the borrowers argue that the note’s blank endorsement was undated and the bank’s evidence was insufficient to establish that it held the note and was entitled to enforce the note at the time it filed suit.
We agree with the borrowers’ argument as to standing and reverse. See Hall v. REO Asset Acquisitions, LLC, 84 So.3d 388 (Fla. 4th DCA 2012) (“While the note introduced had a blank endorsement and was sufficient to prove ownership by ap-pellee, who possessed the note, nothing in the record shows that the note was acquired prior to the filing of the complaint. The endorsement did not contain a date, nor did the affidavit filed in support of the motion for summary judgment contain any sworn statement that the note was owned by the plaintiff on the date that the complaint was filed.”). We conclude the borrowers’ other arguments lack merit.

Reversed and remanded.

MAY, C.J., and TAYLOR, J., concur.